Citation Nr: 1805752	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-06 503	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of status post left bunionectomy with scar and degenerative joint disease of left great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from December 1988 to May 2009. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In his informal hearing presentation, the Veteran's representative asserts claims of separate disability ratings for service connected bilateral pes planus and plantar fasciitis, which are currently rated as one disability, as well as service-connected ulcerative colitis and irritable bowel syndrome, also currently rated as one disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


